UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1550



DIRECTV INCORPORATED,

                                               Plaintiff - Appellee,

          versus


STAN A. HARRISON,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CA-03-454)


Submitted:   February 5, 2007           Decided:     February 15, 2007


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stan A. Harrison, Appellant Pro Se.      Clement Dean Carter, III,
Donald Jay Richardson, WILLIAMS MULLEN, Richmond, Virginia; Stephen
Gerard Test, Robert Henry Burger, WILLIAMS MULLEN, Virginia Beach,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stan A. Harrison appeals the district court’s order

granting summary judgment in favor of DirecTV, Inc., on its action

seeking   damages     for    satellite        signal    piracy.    Because      the

underlying    debt    has    been    discharged    in     Harrison’s     Chapter   7

bankruptcy proceeding, we dismiss this appeal as moot. In light of

this disposition, we also deny DirecTV’s motion to vacate the

district court judgment.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court     and    argument    would   not    aid   the

decisional process.



                                                                         DISMISSED




                                       - 2 -